DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. 2021/0102655 A1 to Whelton et al. (Whelton).

With regard to claim 1, Whelton discloses a filtration system (Felton, title, abstract) for use with a cured-in-place pipe repair system (abstract), the filtration system comprising: 
a fitting (64, fig. 6, paragraph 0030) for connecting to a component (12, fig. 6, paragraph 0030 describes a fitting (hood 64) that couples to an access opening and directs emissions (vapors, droplets, particulates etc.) into a filter) of the cured-in-place pipe repair system, the fitting including an exhaust (62, fig. 6, paragraph 0030); and 
a filter (72, fig. 6, paragraph 0030) operatively connected to the fitting to filter air before it leaves via the exhaust (paragraph 0030).
	
With regard to claim 2, Whelton discloses the filtration system of claim 1 as set forth above, and further discloses comprising a pressure source (16, fig. 6, paragraph 0030 “forced air”) to direct the air mixture through the filter and out the exhaust.

With regard to claim 3, Whelton discloses the filtration system of claim 2 as set forth above, and further discloses wherein the pressure source is compressed air, steam, or the mixture of steam/air (paragraph 0030) used to inflate and cure a resin saturated liner tube (described in paragraph 0030).

With regard to claim 4, Whelton discloses the filtration system of claim 2 as set forth above, and further discloses wherein the pressure source is a vacuum (paragraph 0030 describing a vacuum pump attached to the exhaust). 

With regard to claim 5, Whelton discloses the filtration system of claim 1 as set forth above, and further discloses further comprising a sensor at the exhaust, and wherein the at least one sensor comprises one or more of a. a temperature sensor; b. a pressure sensor; c. a chemical sensor; d. an air quality sensor; or e. a flow meter (paragraph 0031 describing the use of temperature, humidity and chemical sensors).

With regard to claim 6, Whelton discloses the filtration system of claim 5 as set forth above, and further discloses comprising an interface operatively connected to the fitting to provide information related to the at least one sensor (paragraph 0031 describes a system having a real time monitoring capability which necessarily includes an interface to perform the described remote operating and monitoring of the system).

With regard to claim 7, Whelton discloses the filtration system of claim 6 as set forth above, and further discloses wherein the interface is at the fitting, remote of the fitting, or wherein there are multiple interfaces both at the fitting and remote (the remote monitoring and control of the system described in paragraph 0031 would necessarily include an interface that is remote of the fitting).

With regard to claim 8, Whelton discloses the filtration system of claim 1 as set forth above, and discloses comprising a condensation system (70, fig. 6, paragraph 0030) associated with the filtration system to condense steam combined with the air.

With regard to claim 9, Whelton discloses the filtration system of claims 1 as set forth above, and further discloses wherein the filter comprises a carbon filter (paragraph 0020).

With regard to claim 10, Whelton discloses a method of filtering air associated with cured-in-place pipe lining (Whelton, abstract, title), the method comprising: 
directing air from within a cured-in-place pipe lining system (16, fig. 6, paragraph 0030 “forced air”) towards a filtration system (72, fig. 6, paragraph 0030); 
filtering the air with the filtration system to remove a contaminant from the air (paragraph 0030); 
measuring at least one aspect of the air with at least one sensor (paragraph 0031), and 
exhausting the filtered air from the filtration system (76, fig. 6, paragraph 0031).

With regard to claim 11, Whelton discloses the method of claim 10 as set forth above, and further discloses wherein the contaminated air is directed with a pressure source (the forced air described in paragraph 0030).

With regard to claim 12, Whelton discloses the method of claim 11 as set forth above, and further discloses wherein the pressure source comprises: compressed air or compressed air mixed with pressurized steam used to inflate and cure a resin saturated liner; a positive pressure fan; or a vacuum (paragraph 0030).

With regard to claim 13, Whelton discloses the method of claim 10 as set forth above, and further discloses comprising communicating the at least one aspect of the air to a user interface (described in paragraph 0031 allowing for the remote monitoring and operation of the CIPP system).

With regard to claim 14, Whelton discloses the method of claim 10 as set forth above, and further discloses wherein the filtration system comprises a fitting (64, fig. 6, paragraph 0030), a filter (72, fig. 6, paragraph 0030), and at least one sensor (described in paragraph 0031)

With regard to claim 15, Whelton discloses the method of claim 14 as set forth above, and further discloses comprising storing the communicated aspect in a memory with a date and time (paragraph 0031 describing uploaded data to a cloud for remote access).

With regard to claim 16, Whelton discloses the filtration system of claim 10 as set forth above,  and further discloses wherein the filter comprises a carbon filter (paragraph 0020).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2021/0102655 A1 to Whelton et al. (Whelton) in view of United States Patent Application Publication No. 2013/0139922 A1 to D’Hulster et al. (D’Hulster).

With regard to claim 17, Whelton discloses a method for repairing a pipe system (Whelton, title, abstract) comprising a main pipe and at least one lateral pipe extending from the main pipe (the arrangement of a main pipe and at least one lateral pipe is not explicitly disclosed), the method comprising: 
inspecting and surveying the pipe system to measure the main and at least one lateral pipe and to locate the same (not disclosed); 
installing a cleanout to provide access to the pipe system (not disclosed); 
sealing the pipe system (68/68, fig. 6, paragraph 0030); 
positioning a plug in a lateral pipe (not disclosed); 
repairing the main pipe using cured-in-place pipe (CIPP) (paragraph 0030); and 
repairing the at least one lateral pipe using CIPP (not disclosed).
	Whelton generally discloses the use of the CIPP system in sewer, storm water, water, treatment, drinking water, remediation and industrial systems, but does not explicitly disclose a combined main and lateral pipe repair.
	It is well known to those having ordinary skill in the art at the time of filing that residential sewer systems including lateral lines extending from buildings to sewer mains.  Access to a main and a lateral line is via manhole and cleanout respectively.  It is known to repair lateral lines by placing CIPP products between a cleanout and a main.  It is also known to repair main sewer lines by placing CIPP products between sections of the sewer that are connected by manholes.  Whelton discloses a CIPP system schematically in fig. 6 and described at paragraph 0030.  In the scenario where a homeowner has a discontinuity in the lateral sewer line between the home and the main sewer line, a repair crew will first inspect and survey the lateral line to locate the discontinuity.  One common method involves inserting a fiber optical camera into the lateral line.  Once the location of the leak is determined, the lateral is accessed on either side of the leak (on one end through the cleanout and at the other end either from the sewer main itself or at a secondary cleanout located near the lateral/main junction). When the lateral is accessed through cleanouts located upstream and downstream of the portion of the lateral to be lined, the upstream and down stream portions of the lateral line are plugged as depicted schematically in fig. 6 and the emissions are collected through the access port (cleanout) and fed to the filtration system.
	D’Hulster discloses a CIPP liner for repairing the junction of a main and a lateral line (20, D’Hulster, fig. 7, paragraph 0037).
	It would have been obvious to one having ordinary skill in the art at the time of filing to practice the method of Whelton using a CIPP liner as taught by D’Hulster to allow the repair of a junction of a lateral and a main.  It would have been further obvious to seal both the upstream and downstream portions of the main and to seal the lateral between the cleanout and the house in order to prevent emissions from the CIPP process from traveling to unwanted destinations.

With regard to claim 18, Whelton in view of D’Hulster discloses the method of claim 17 as set forth above, but fails to further disclose wherein the cleanout comprises a two-way cleanout.
	It would have been obvious to one having ordinary skill in the art the time of filing to provide the clean out of claim 17 as a two way cleanout, since two way cleanouts are well known in the field of residential lateral sewer lines.  The motivation for the modification is to allow upstream and downstream access to the lateral from the cleanout site to facilitate periodic maintenance. 

With regard to claim 19, Whelton in view of D’Hulster discloses the method of claim 18 as set forth above, but fails to further disclose comprising positioning a filter to the two-way cleanout to filter emissions and/or exhaust from the repair of the main pipe and/or the at least one lateral pipe.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the system of Whelton in view of D’Hulster with a filter system arranged on the cleanout to capture emissions created by the CIPP process.

With regard to claim 20, Whelton in view of D’Hulster discloses the method of claim 19 as set forth above, and further discloses wherein the filter is a carbon filter (paragraph 0020).
With regard to claim 21, Whelton in view of D’Hulster discloses the method of claim 18 as set forth above, but fails to further discloses comprising: 
a. cleaning the main pipe and the at least one lateral pipe to remove debris and water; 
b. measuring the at least one lateral pipe length measuring from the two-way cleanout to the main pipe; and 
c. using the measurements to create a lateral liner to fit the at least one lateral pipe.
	It would have been obvious to one having ordinary skill in the art at the time of filing to provide the CIPP liner of Whelton in view of D’Hulster set forth in the rejection of claim 18 with a lateral liner portion that extends from the junction of the main/lateral to the two way cleanout valve.  After cleaning the main pipe and lateral pipe the CIPP liner would then be installed in order to provide a repaired lateral to connect a house to the waste water treatment system.

With regard to claim 22, Whelton in view of D’Hulster discloses the method  of claim 18 as set forth above, and further disclose wherein the plug is positioned on an upstream side of the installed, two-way cleanout (as described in the rejection of claim 18 above, placement of a plug in the upstream portion of the lateral from the CIPP process will ensure the emissions from the CIPP process are not directed within the residence serviced by the lateral).

With regard to claim 23, Whelton in view of D’Hulster discloses the method of claim 18 as set forth above, and further discloses wherein the two-way cleanout provides access to an upstream and downstream location in the pipe system (the purpose of the two-way cleanout described in the rejection of claim 18 is to provide access in both upstream and downstream directions)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not otherwise made of reference above disclose similar but distinct CIPP systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753